ACCEPTED
                                                                                          04-14-00338-CR
Law Office of David A. Schulman
Post Office Box 783                                                            FOURTH COURT OF APPEALS
Austin, Texas 78767                                                                 SAN ANTONIO, TEXAS
Tel. 512-474-4747
Fax: 512-532-6282
                                           No. 04-14-00338-CR                        1/20/2015 2:34:08 PM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK
                 IN THE COURT OF APPEALS FOR THE FOURTH JUDICIAL
                         DISTRICT OF TEXAS, AT SAN ANTONIO
                                  Benny Cavazos Valverde, Appellant FILED IN
                                                                   4th COURT OF APPEALS
                                                   v.               SAN ANTONIO, TEXAS
                                                                   1/20/2015 2:34:08 PM
                                     The State of Texas,   Appellee KEITHClerk
                                                                            E. HOTTLE

         On Appeal in Case No. 2012CR3980, from the 290th District
         Court of Bexar County, the Hon. Melissa Skinner, Judge Presiding


            Motion to Withdraw “Anders”Brief and
            For Extension of Time in Which to File
               Substantive Brief on the Merits.

         TO THE HONORABLE FOURTH COURT OF APPEALS:

                      COMES NOW, Benny Cavazos Valverde, Appellant in the

         above styled and numbered cause (“Appellant”), by and through

         his retained counsel, David A. Schulman, and respectfully moves

         the Court to permit him to withdraw the brief and motion to

         withdraw submitted by his court appointed counsel, Dean A.

         Diachin, pursuant to Anders v. California, 386 U.S. 738 (1967),

         High v. State, 573 S.W.2d 807 (Tex.Cr.App. 1978), and In re

         Schulman, 252 S.W.3d 403 (Tex.Cr.App. 2008), and allow him to

         submit a substantive brief on the merits. In support of such

         motion, Appellant would respectfully show the Court as follows:
                                 I

    Appellant’s court-appointed counsel filed what is commonly

referred to as an “Anders” brief on November 10, 2014. By its

Order dated November 17, 2014, the Court subsequently informed

Appellant that his pro se brief is due on or before January 20,

2015. The undersigned would show the Court that he has been

retained in order to protect Appellant’s rights.

    The undersigned respectfully requests that the Court permit

Appellant to withdraw the Anders brief heretofore filed by court-

appointed counsel and reset the briefing schedule. In that regard,

the undersigned would show the Court that he has yet to acquire

the Clerk’s Record and Reporter’s Record, but will endeavor to

obtain those promptly.

    Nevertheless, the undersigned is informed that the record is

voluminous. Accordingly, he requests a sixty (60) day extension

of time in which to submit Appellant’s brief on the merits.

                             Prayer
    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant his/her “Motion to Withdraw ‘Anders’

Brief and For Extension of Time in Which to File Substantive Brief

on the Merits,” grant him permission to withdraw the Anders brief


                                 2
heretofore filed by court-appointed counsel, reset the briefing

schedule, and Order that the deadline for filing a substantive brief

on the merits such be extended an additional sixty (60) days, until

March 23, 2015, until such time as set by this Court.

                  Certificate of Conference
    This to certify that, on January 20, 2015, the undersigned

attempted to confer with Lauren Scott, appellate counsel in the

Bexar County District Attorney’s office. Neither Ms. Scott nor her

office oppose the requested extension.

                             Respectfully submitted,


                             ____________________________________
                             David A. Schulman
                             Attorney at Law
                             Post Office Box 783
                             Austin, Texas 78767-0783
                             Tel. 512-474-4747
                             Fax: 512-532-6282
                             zdrdavida@davidschulman.com

                             State Bar Card No. 17833400




                                 3
         Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 457 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

January 20, 2015, a true and correct copy of the above and

foregoing “Motion to Withdraw ‘Anders’ Brief and For Extension

of Time in Which to File Substantive Brief on the Merits,” was

transmitted via the eService function on the State’s eFiling portal,

to Dean A. Diachin (diachin1@aol.com), counsel of record for

Appellant; and to Jay Brandon (jbrandon@bexar.org) and Lauren

Scott (lscott@bexar.org), counsel of record for the State of Texas.



                             ______________________________________
                             David A. Schulman




                                 4